Leventritt, J.
It is a fundamental principle of constitutional law that “ one entitled to vote shall not be deprived of the privilege by the action of the authorities.” Cooley Const. Lim. (7th ed.) 926. No charge of fraud is made in this case; it is not claimed that the irregularity has inhibited the expression of the elector’s will, or- that the voters whom it is now sought, in effect, to disfranchise, would have voted other than they did. The right to reject the ballots is rested on the fact that some of the paper was lighter in weight and color than that originally prescribed by the custodian of primary records. But it appears that all the paper of the prescribed quality had become exhausted and that on application the custodian directed the use of the paper on which the ballots objected to were printed. The default was not the default of the voter or the candidates, or of any person acting in collusion with them. If any, it was on the part of the custodian. He is required to furnish to party *106committees or to electors the paper designated by him. His failure to provide an adequate supply should not in this case, reflecting the utmost good faith, he invoked against electors where it is clear that the votes would not have been cast differently than they were in fact. People v. Cook, 8 N. Y. 67.
The apparently mandatory provision that ballots not conforming to specified provisions cannot be counted must be construed as directory merely as far as the situation here disclosed is concerned.
Motion denied, with costs.